DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1, 3-4, 7, 9-11, 13, 15-16, and 21-26 are pending.
Claims 1, 7, and 13 are currently amended.
Claims 4, 10-11, 15-16, and 21-26 are previously presented.
Claims 3 and 9 are original.
Claims 1, 7, and 13 are independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 6/30/2021 have been considered but are not persuasive.
35 U.S.C. 103
Applicant’s arguments regarding the prior rejection of claims 1, 3-4, 7, 9-11, 13, 15-16, and 21-26 have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the vehicle treatment code" twice.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation “evaluated received crash information”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9-11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (US 8,799,034 B1) in view of McClellan (US 2008/0306996 A1), further in view of Hart (US 2007/0136106 A1). 

Regarding claims 1, 7, and 13, Brandmaier discloses a method implemented on a computer system for facilitating treatment of a vehicle damaged in a crash, the method comprising:
receiving, by the one or more processors via one or more sensors coupled to a damaged vehicle having a vehicle type and having one or more damaged vehicle parts, crash information about the damaged vehicle, the crash information including vehicle operating data of the damaged vehicle near or at the time of the crash including acceleration data from an accelerometer disposed within the damaged vehicle (see cols. 10-11, lines 54-3; col. 18, lines 26-59); 
analyzing, by the one or more processors, the received crash information to determine a type of vehicle treatment associated with treating the damaged vehicle based upon the evaluation of the received crash information and the vehicle collision data (see cols. 18-19, lines 60-59).
selecting, by the one or more processors, a vehicle treatment facility for treating the damaged vehicle (see cols. 20-21, lines 26-25); and
transmitting, by the one or more processors, information associated with treating the damaged vehicle (see cols. 20-21, lines 26-25).
While Brandmaier discloses analyzing received crash information, it does not explicitly disclose analyzing historical damage information of other vehicles having the same vehicle type as the damaged vehicle and having damage to at least one of the same one or more damaged vehicle parts as the damaged vehicle.
McClellan teaches analyzing historical damage information of other vehicles having the same vehicle type as the damaged vehicle and having damage to at least one of the same one or more damaged vehicle parts as the damaged vehicle (see para. 0029-0030, 0044, 0046).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the evaluation of crash information of Brandmaier to include historical damage information of other vehicles having the same vehicle type as the damaged vehicle and having damage to at least one of the same one or more damaged vehicle parts as the damaged vehicle.
One skilled in the art would have ben motivated to make the modification to allow the insurance company to more quickly and efficiently track and evaluate claims (see para. 0044).
While Brandmaier discloses selecting a vehicle treatment facility, it does not explicitly disclose selecting a vehicle treatment facility based upon a capability of the vehicle treatment facility for providing a determined type of vehicle treatment associated with treating the damaged vehicle.
Hart teaches selecting a vehicle treatment facility based upon a capability of the vehicle treatment facility for providing a determined type of vehicle treatment associated with treating the damaged vehicle (see para. 0076, 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brandmaier to include selecting a vehicle treatment facility based upon a capability of the vehicle treatment facility for providing a determined type of vehicle treatment associated with treating the damaged vehicle.
One skilled in the art would have been motivated to make the modification to enable the insurance company to suggest one repair facility over another (see Hart, para. 0076).

Regarding claims 3 and 9, McClellan teaches wherein receiving crash information about the damaged vehicle includes receiving a description of the damaged vehicle, and the received description includes an auditory description and/or a visual description (see para. 0026).

Regarding claims 4 and 10, Brandmaier discloses wherein the type of vehicle treatment further includes a price schedule for treating the damaged vehicle, and treating the damaged vehicle includes repairing, salvaging, or scrapping the damaged vehicle (see cols. 20-21, lines 26-25).

Regarding claim 11, Brandmaier discloses wherein determining the type of vehicle treatment includes evaluating, via the one or more processors, the crash information of the damaged vehicle with the vehicle collision data of the vehicle type that includes the damaged vehicle  (see cols. 18-19, lines 25-14, wherein “vehicle treatment code” is reasonably interpreted as covering the diagnostic data disclosed by Brandmaier).

Regarding claim 15, Brandmaier discloses an analyzer operatively coupled to the one or more processors and configured to analyze the received crash information (see col. 18, lines 26-59).

Regarding claim 16, Brandmaier discloses wherein the vehicle collision data includes a particular type of vehicle treatment equated to a particular collision data (see col. 18, lines 26-59).




Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of McClellan, further in view of Hart, further in view of Huls (US 8,719,134 B1).

Regarding claims 21, 23, and 25, Brandmaier discloses modifying, by the one or more processors, the vehicle collision data based on vehicle marketing information that includes the damaged vehicle, the vehicle marketing information including a market value for the vehicle type, a market value for a vehicle part for the vehicle type, and/or a market value for a prescribed vehicle treatment for the vehicle type, wherein the determined type of vehicle treatment is based on the evaluation of the received crash information and the collision data, wherein the determined type of vehicle treatment is based on the evaluation of the received crash information and the modified collision data (see cols. 20-21, lines 26-25)
Brandmaier does not explicitly teach monitoring, by the one or more processors, the vehicle marketing information of the vehicle type that includes the damaged vehicle, the vehicle marketing information including a market value for the vehicle type, a market value for a vehicle part for the vehicle type, and/or a market value for a prescribed vehicle treatment for the vehicle type; and modifying, by the one or more processors, the vehicle collision data based on a detected change in the monitored vehicle marketing information.
Huls teaches monitoring, by the one or more processors, the vehicle marketing information of the vehicle type that includes the damaged vehicle, the vehicle marketing information including a market value for the vehicle type, a market value for a vehicle part for the vehicle type, and/or a market value for a prescribed vehicle treatment for the vehicle type; and modifying, by the one or more processors, the vehicle collision data based on a detected change in the monitored vehicle marketing information (see cols. 4-5, lines 62-2; col. 7, line 21-37; col. 8, lines 22-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brandmaier further to include monitoring, by the one or more processors, the vehicle marketing information of the vehicle type that includes the damaged vehicle, the vehicle marketing information including a market value for the vehicle type, a market value for a vehicle part for the vehicle type, and/or a market value for a prescribed vehicle treatment for the vehicle type; and modifying, by the one or more processors, the vehicle collision data based on a detected change in the monitored vehicle marketing information.
One skilled in the art would have been motivated to make the modification in order to have an updated replacement cost for the vehicle (see Huls, col. 8, lines 22-42).

Regarding claims 22, 24, and 26, Huls further teaches wherein the monitoring of the vehicle marketing information includes a periodic interval such as quarterly or annually.  It would have been within the understanding of one skilled in the art that these intervals are merely exemplary and that the teaching of the reference encompasses a minute, an hour, a day, or a week.  Alternatively, it would have been obvious to substitute the interval of Huls with the shorter intervals of a minute, an hour, a day, or a week in order to increase accuracy of the cost data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692